Order, Supreme Court, New York County, entered January 27, 1972, unanimously reversed, on the law, without costs and without disbursements, and the matter is remanded to New York City Council Against Poverty (CAP) for further proceedings, with leave to respondents to serve and file an answer herein (see CPLR 7804, subd. [e]). In reversing we hold only that petitioner is entitled to the prescribed procedural safeguards (cf. Securities Comm. v. Cheney Corp., 318 U. S. 80), and find, as did CAP, that petitioner “ did not receive due process as mandated by the Council Against Poverty.” Concur—Stevens, P. J., MeCivern, Markewich, Kupferman and Steuer, JJ. [39 A D 2d 889.]